Exhibit 10.6.1

FIRST AMENDMENT

OF

JOHN BEAN TECHNOLOGIES CORPORATION SAVINGS AND INVESTMENT PLAN

WHEREAS, John Bean Technologies Corporation (the “Company”) maintains the John
Bean Technologies Corporation Savings and Investment Plan (the “Plan”);

WHEREAS, the Company now deems it necessary and desirable to amend the Plan to
comply with the final Treasury regulations under Code Section 415; and

WHEREAS, this First Amendment shall supersede the provisions of the Plan to the
extent those provisions are inconsistent with the provisions of the amendment;

NOW, THEREFORE, by virtue of the authority reserved to the Company by
Section 12.1 of the Plan, the Plan is hereby amended as follows:

• Effective for limitation years beginning on or after July 1, 2007, the
definition of Compensation set forth in Article I is hereby amended to add the
following paragraph to the end thereto to read as follows:

Notwithstanding the preceding to the contrary, for purposes of determining
compensation for compliance with the Code Section 415 annual addition
limitation, effective for limitation years beginning on or after July 1, 2007,
the determination of “415 Compensation” shall include for a given limitation
year payments made by the later of 2 and  1/2 months after severance from
employment or the end of the limitation year that includes the date of severance
from employment if, absent a severance from employment, such payments would have
been paid to the Participant while the Participant continued in employment with
the Company or a Participating Employer and are regular compensation for
services during the Participant’s regular working hours, compensation for
services outside the Participant’s regular working hours (such as overtime or
shift differential) commissions, bonuses, or other similar compensation.

IN WITNESS WHEREOF, the Company has caused this amendment to be executed by a
duly authorized representative this          day of             , 2009.

 

John Bean Technologies Corporation By:  

 

Its:  

 